Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed process in which a plasma-free gasifier is fed with the claimed amount of plastic in relation to coal, nor does it teach a plasma-free gasifier in which 90 wt% of the plastics have a particle size of less of 2mm or less.  Applicant’s arguments on page 10 regarding the presence of plastic in the feedstock composition is persuasive.  In addition, Applicant’s argument regarding how Tsangaris does not teach a gasifier that excludes a plasma process is persuasive.  Finally, the provisional double patenting rejection has been removed as the reference application has been amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725